Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of April 1, 2018, is
by and among E-Debit Global Corporation a Colorado corporation ("Purchaser"),
and AGH WA, LLC, a Washington Limited Liability Company ("Seller").

 

WHEREAS, Seller, Headquartered in Tacoma, Washington is a management company
whose business consists of (a) processing, packaging, selling and distributing
services, labor, equipment and real estate and (b) renting, selling and
distributing supplies for the marijuana and related industries (collectively,
the "Business");

 

WHEREAS, Seller desires to sell, convey, transfer, assign and deliver all of the
assets used or held for use in the Business, whether owned or leased by Seller,
and Purchaser desires to purchase, assume and acquire such assets and thereby
acquire the Business as a going concern;

 

WHEREAS, the Members own one hundred (100%) percent of the issued and
outstanding membership units and other equity interests of Seller;

 

WHEREAS, the Members have been actively involved in the affairs of the Business,
and considering the senior management roles that the Members have occupied with
respect to the Business, and their effective control of the goodwill pertaining
to the Business, the noncompetition covenants of the Members set forth in
Article 7 are an essential element of this Agreement, and but for the agreement
of each Members to enter into such noncompetition covenants, Purchaser would not
have entered into this Agreement; and

 

WHEREAS, capitalized terms used herein and not defined elsewhere in this
Agreement are defined in Article 9.

 

SECTION 1

SALE AND PURCHASE

 

1.1       Sale and Purchase of the Assets: Subject to the conditions set forth
in this Agreement, at the Closing, Seller will sell, convey, transfer, assign
and deliver to Purchaser, free and clear of all Liabilities and Liens, and
Purchaser will purchase and acquire from Seller, all of Seller's right, title
and interest in, to and under all of Seller's assets, privileges, properties and
rights, real, personal or mixed, tangible or intangible, of every character,
description and kind, wherever located, arising out of or relating to the
Business, including those listed within the exhibits appended with this
Agreement, but expressly excluding the Excluded Assets as listed in Section 1.2
(collectively, the "Acquired Assets"). The sale, conveyance, transfer,
assignment and delivery of the Acquired Assets will not include the assumption
of any Liabilities relating to any of the Acquired Assets unless Purchaser
expressly assumes such Liability pursuant to Section 1.3(a).

 

1.2       Excluded Assets: The parties expressly understand, acknowledge and
agree that Seller is not hereunder selling, conveying, transferring, assigning
or delivering to Purchaser the following assets, properties and rights
(collectively, the "Excluded Assets"):

 

(a)       any cash, cash equivalents or marketable securities of Seller in
excess of any funded accrued Liabilities;

(b)       all prepaid expenses, including insurance premiums; and

(c)       those assets, miscellaneous receivables and Contracts of Seller
specifically identified on Exhibit 1.2.c.i.

 

1.3       Liabilities:

 

(a)        At the Closing, Purchaser will assume and agree to pay and discharge
or perform when due only: (i) the Accrued Expenses, to the extent fully-funded
by Seller; and (ii) those Liabilities of the Business specifically identified on
Exhibit 1.3a.i (the "Assumed Liabilities").

 

(b)        Seller and Members will, jointly and severally, without any
responsibility of or recourse to Purchaser or Purchaser's Affiliates, absolutely
and irrevocably be and will remain solely liable and responsible for, and will
pay, discharge and perform when due any and all Liabilities of Seller and its
Affiliates other than the Assumed Liabilities (collectively, "Excluded
Liabilities").

 

 



 1 

 

 

SECTION 2

PURCHASE PRICE

 

2.1       Purchase Price: At the Closing, in consideration of the sale,
transfer, assignment, conveyance and delivery by Seller of the Acquired Assets
to Buyer, Buyer shall assume the Assumed Liabilities and cause to be delivered
the sum of $3,400,000 USD (the "Purchase Price") to Seller. $2,800,000 of the
Purchase Price will be satisfied by the issuance of common shares of the Buyer
(E-Debit Global Corporation — listed for trading on the OTC: Markets under the
trading symbol "WSHE"). Under the terms of the Purchase Agreement, the Seller
will be entitled to receive 250,000,000 common shares of the Buyer (WSHE)
representing consideration of $0.0112 per common share based on the 30 day
average closing price of the Buyer (WSHE: Markets) common shares on the Over the
Counter: Markets ("OTC: Markets") on April 1, 2018. Upon completion of the
Purchase Agreement, the Seller is expected to own approximately 22.8% of the
common shares of the Buyer (E-Debit Global Corporation). Additionally on or
before the Closing the Seller shall receive from the Buyer a total of $600,000
USD which upon signing of this agreement is acknowledged as received by the
Seller.

 

SECTION 3
THE CLOSING

 

3.1       Closing: The consummation of the sale and purchase of the Acquired
Assets (the "Closing") shall take place either (i) "virtually," such that copies
of signature pages are exchanged electronically (with originals to follow) and
the parties are not physically situated together at one location, or (ii) at the
offices of Purchaser, concurrently with the execution and delivery of this
Agreement by the parties on April 30, 2018 (the "Closing Date") or at such other
place and date mutually agreed upon by the parties. The Closing will be deemed
effective as of 11:59 p.m., local time, on the Closing Date.

 

3.2       Deliveries of Seller and Members at the Closing: At the Closing,
Seller and Members will deliver, or will cause to be delivered, to Purchaser the
following:

 

(a)       Duly executed bills of sale, certificates of title and other
appropriate instruments of conveyance for vehicles included in the Acquired
Assets specifically identified on Exhibit 3.2a.i, in the form required by the
Laws of the state of each such vehicle's registration;

 

(b)       Certificates of good standing for Seller identified on Exhibit 3.2b.i
issued by the appropriate governmental official and, to the extent available,
non-delinquent Tax status for Seller from the appropriate governmental official
of each state in which Seller is qualified to do business, in each case, dated
of a recent date;

(c)        A certificate signed by the secretary or other authorized officer of
Seller, dated as of the Closing Date, in form and substance reasonably
satisfactory to Purchaser, (i) certifying that the board of directors and
Members of Seller have reviewed and approved this Agreement and the transactions
contemplated hereby, and attaching copies of resolutions adopted by the board of
directors and Members of Seller authorizing the same and (ii) attaching
certified copies of Seller's Organizational Documents filed with the appropriate
governmental officials of its incorporation, including all amendments thereto
and all corrections thereof, both specifically identified on Exhibit 3.2c.i and
Exhibit 3.2c.ii.

 

(d)       an Assignment of Real Property Lease Agreement for the facilities
located near Coulee City, WA, each in substantially the form attached hereto as
Exhibit 3.2d.i duly executed by Seller and the respective landlord;

 

(e)       an Assignment of Real Property Lease Agreement for the facilities
located at Tacoma, WA, each in substantially the form attached hereto as Exhibit
3.2e.i duly executed by Seller and the respective landlord;

 

(f)        Evidence satisfactory to Purchaser that if any agreements outlined in
this Asset Purchase Agreement have been assigned, in accordance with the
instructions of Purchaser, and (2) the Affiliate Arrangements listed on Section
4.22, if any, have been paid-off, settled or discharged;

 

(g)       any other documents, whether executed or otherwise, necessary to sell,
convey, transfer, assign and deliver all right, title and interest of Seller in,
to and under the Acquired Assets or reasonably requested by Purchaser to effect
the Closing, duly executed by Seller or such other appropriate party; and

 

 

 



 2 

 

 

3.3       Deliveries of Purchaser at the Closing: At the Closing, Purchaser will
deliver, or will cause to be delivered, to Seller or the Members, as the case
may be, the following:

 

(a)       The funds and/or shares as provided in Section 2.1;

 

(b)       A certificate signed by the secretary or other authorized officer of
Purchaser attaching copies of the corporate resolutions of Purchaser authorizing
the making, execution and delivery of this Agreement and the transactions
contemplated hereby; and

 

(c)       Duly executed copies of all agreements, instruments and documents to
be executed and delivered, or, otherwise provided, by Purchaser pursuant to this
Agreement.

 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF SELLER AND MEMBERS

 

Seller and Members jointly and severally, hereby represent and warrant to
Purchaser as follows:

 

4.1 Organization; Good Standing: Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Washington, has
full corporate or similar power and authority to own the Acquired Assets and to
operate the Business as such business is now being conducted, and is qualified
to do business and is in good standing under the laws of each state or other
jurisdiction where the ownership of the Acquired Assets or the nature or
operation of the Business requires such qualification. The State of Washington
is the only jurisdiction where Seller is qualified or licensed to do business'.
Seller does not own, directly or indirectly, or have the power to vote the
shares of any capital stock or other ownership interests of any Person.

 

4.2 Authority; No Conflicts: Seller and Members have taken or will take prior to
the Closing all necessary or appropriate actions to enable Seller and Members to
enter into, execute, deliver and perform this Agreement and any other
Transaction Documents to which Seller or Members is a party at Closing and the
transactions contemplated hereby and thereby. No third Person has or will have
any right to void, restrain, prevent, or delay this Agreement or any other
Transactional Documents to which Seller or Members is, or is specified to be, a
party at Closing and the transactions contemplated hereby and thereby. All of
the outstanding shares of capital stock of Seller are held of record and owned
beneficially by Members. Seller and Members have the full right and power to
perform each of their respective obligations under this Agreement. The
execution, delivery or performance of this Agreement and any other Transaction
Documents to which Seller or Members is a party at Closing and does not, and the
consummation of the transactions contemplated hereby and thereby will not,
constitute or result in (i) a breach or violation of, or a default under (with
or without notice, lapse of time or both), Seller's Organizational Documents,
(ii) a breach or violation of, or a default under (with or without notice, lapse
of time or both), or the creation of any Lien on any Acquired Asset, pursuant to
any Contract that is binding upon Seller or Members or any Law applicable to
Seller or Members or, to the knowledge of Seller or Members, any Governmental
Authorization to which Seller and/or Members is subject, (iii) any change in the
rights or obligations of any party under any of the Sectiond Contracts, or (iv)
a breach or violation of any Law applicable to Seller or Members or, to the
knowledge of Seller or Members, any Governmental Authorization to which Seller
or Members is subject.

 

4.3 Validity of Agreement: This Agreement and each of the other Transaction
Documents to which Seller is a party have been duly executed and delivered by
Seller and constitute the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms. Each Member is of
sufficiently sound mind and body to execute this Agreement and each of the other
Transaction Documents to which he is a party, appreciates the consequences of
his decision to execute this Agreement, and is not under any physical, mental or
economic duress or stress at the time of executing this Agreement. In entering
into this Agreement, Seller and each Members has relied upon the legal advice of
counsel, who is counsel of their own choice, and the terms of this Agreement and
the other Transaction Documents and the legal consequences of entering into this
Agreement and the other Transaction Documents have been explained to Seller and
each Members by their attorneys and that those terms and legal consequences are
fully understood and voluntarily accepted by Seller and each Members.

 

 

 



 3 

 

 

4.4 Acquired Assets:

 

(a)       All of the Acquired Assets which are owned or leased by Seller in the
Seller's Business Operations conducted on the Real Property listed on Sections
3.2d and 3.2e in each case, free and clear of all Liens. Seller has good and
valid title to the Acquired Assets.

 

(b)       All of the owned or leased tangible Acquired Assets are in good
working order, repair and operating condition, are free from structural defects
and are suitable for the uses for which such tangible Acquired Assets are used
in the conduct of the Business. The Acquired Assets constitute all of the assets
of any nature whatsoever that are necessary to operate the Business after the
Closing as a going concern in a manner consistent with past practices and the
Acquired Assets include all of the operating assets used or held for use in the
Business. Seller does not hold any customer deposits with respect to any of the
other Acquired Assets. Seller maintains an accurate and complete record of all
Acquired Assets leased to third Persons and has consistently conducted audits of
Acquired Assets leased to third Persons and retained by such third Persons at
such Person's facilities.

 

(c)       No Affiliate of Seller has any ownership or financial interest in any
Acquired Asset or has any interest in or has filed any application with respect
to any Intellectual Property.

 

4.5 Real Property:

 

(a)       The real property owned, leased and/or used by Seller in the Business
(the "Real Property") is listed and designated as owned, leased or used on
Section 3.2d and 3.2e. For each parcel of Real Property that is leased by Seller
(the "Leased Real Property"), Section 3.2d and 3.2e specifies the name of the
lessor of each such parcel of Leased Real Property. Other than the Real
Properties listed on Section 3.2d and 3.2e Seller does not own, lease and/or use
any Real Property in the Business or has any interest therein.

 

(b)       Seller has a good, valid and enforceable leasehold interest to the
leasehold estate in all Leased Real Property granted to it pursuant to each
relevant lease, free and clear of all Liens, including: (i) all buildings,
fixtures, structures and other improvements of any kind or nature situated
thereon, together with all easements, appurtenances, leases, tenancies, options,
rights-of-way and other real property rights and interests relating thereto (the
"Owned Premises"), (ii) Any and all options to purchase listed or described on
Section 3.2d and 3.2e (the "Assumed Real Property Leases") and (iii) other
leases or rental agreement residual interest, if any, in building, fixtures,
structures and other improvements on the land relating thereto, specifically
identified on Exhibit 4.5.b.i and Exhibit 4.5.b.ii. Neither Seller nor, to the
knowledge of Seller or Members, any other party to any such lease is in breach
of or default under any such lease, and no event has occurred and no condition
exists which, with the giving of notice or the lapse of time, or both, would
give rise to such a breach or default. Except as set forth in Section 3.2d and
3.2e, Seller is not a party to any lease relating to Leased Real Property with a
remaining term of more than one (1) year from the Closing Date.

 

(c)       The present use of the Real Property, is, or will be as of the date
Purchaser takes possession thereof, in compliance with all applicable zoning
ordinances (or permitted variances therefrom) and other applicable Laws. Neither
Seller nor Members has received any notice of any uncorrected violation of
housing, building, safety or fire ordinances relating to the Real Property.
There are no unpaid assessments for any public improvements affecting the Real
Property, nor have Seller or Members received any notice from any Governmental
Authority of any intention to make any public improvements affecting the Real
Property for which Seller may be assessed directly or by reason of a freehold or
leasehold interest or otherwise. The Real Property is in good operating
condition and repair and is suitable for the conduct of Business as presently
conducted.

 

4.6 Environmental:

 

(a)        All Hazardous Materials used in or owned or held by the Business are
being and have been manufactured, processed, distributed, used, treated, stored,
disposed of transported and handled in compliance with all Environmental
Requirements.

 

(b)        Since the date when Seller obtained ownership of or began to operate
in, lease, possess and/or use the Real Property, neither Seller nor any other
Person has engaged in or permitted (i) any operations or activities upon, or any
use or occupancy of the Real Property, or any portion thereof, for the purpose
of or in any way involving the Release or disposal of any Hazardous Materials
(whether legal or illegal, accidental or intentional) on, under, in or about the
Real Property, or (ii) the transportation or arrangement for the transportation
of any Hazardous Materials to, from or across the Real Property. There are no
Hazardous Materials presently deposited, stored, or otherwise located on, under,
in or about the Real Property, nor have any Hazardous Materials migrated from
the Real Property, upon or beneath other properties, nor have any Hazardous
Materials from other properties migrated or threatened to migrate upon, about\or
beneath the Real Property.

 

 

 



 4 

 

 

(c)        Neither Seller nor Members has received written or oral notice from
any Governmental Authority or third Person in any pending or threatened
Proceeding or Claim as a responsible party or potentially responsible party for
any Liabilities relating to the transport, treatment, storage, disposal, or
Release of any Hazardous Materials.

 

(d)        Since the date when Seller obtained ownership of or began to lease
and/or use the Real Property, the Real Property and Seller's existing and prior
uses and activities thereon, and all activities and conduct of the Business,
comply and have at all times complied with all Environmental Requirements.

 

(e)        No aboveground, in-ground or underground improvements, including
treatment, disposal, recycling, or storage tanks, sumps, containers or gas or
oil wells are or, to the knowledge of Seller or Members, have ever been, located
on the Real Property.

 

(f)         Seller has all Governmental Authorizations required to be issued to
it by any Governmental Authority on account of any or all of its activities on
the Real Property and is in full compliance with the terms and conditions of
such Governmental Authorizations, no change in the facts or circumstances
reported or assumed in the application for or granting of such Governmental
Authorizations exists, and such Governmental Authorizations are in full force
and effect and are transferable to Purchaser.

 

4.7 Inventory:

Exhibit 4.7.a.i — (related to Section 3.2.d)
Exhibit 4.7.a.ii — (related to Section 3.2.e)

 

4.8 Accounts Receivable:

Exhibit 4.8.a.i — (related to Section 3.2.d)
Exhibit 4.8.a.ii — (related to Section 3.2.e)

 

4.9 Accounts Payable and Debt:

Exhibit 4.9.a.i — (related to Section 3.2.d)
Exhibit 4.9.a.ii — (related to Section 3.2.e)

 

4.10 Insurance Policies: All insurance policies (i) held by Seller with respect
to the Business or Acquired Assets during the past five (5) years, (ii) held by
all Persons acquired by Seller with respect to the Business or Acquired Assets,
(iii) in which any of Seller or Members is listed as the owner, insured or
beneficiary, and (iv) procured by Seller and in which any of Seller's directors,
officers, employees or Members is listed as the beneficiary, are listed in
Exhibit 4.10, are in full force and effect with premiums paid for the policy
periods indicated and are valid and enforceable in accordance with their terms.
The insurance coverage represented by such policies are in compliance with the
requirements of applicable Law, all Scheduled Contracts and all other
obligations and arrangements of Seller relating to the Business, and the amounts
of such insurance coverage provide adequate protection for all of the Acquired
Assets and the Business. Seller has given notice to such insurer of all claims
that may be insured thereby. Seller has not received any notice that the issuer
of any insurance policy is not willing or able to perform its obligations
thereunder.

 

4.11 Contracts: Exhibit 4.11.a and Exhibit 4.11.b sets forth a complete list of
each Contract to which Seller is a party relating to the Business or the
Acquired Assets (the "Sectioned Contracts"). True, complete and correct copies
of all of the Sectioned Contracts have been furnished to Purchaser. Each sd
Contract contains the entire agreement of the parties thereto with respect to
the subject matter thereof, is in full force and effect and is valid and
enforceable in accordance with its terms. No party is in default under any of
the Sectioned Contracts, nor has any event occurred which, after the giving of
notice or the passage of time, or both, would constitute a default thereunder.
Each Sectioned Contract that requires or may require the consent or waiver of a
third party prior to Closing in order to avoid a breach or violation of, or
default under, such Sectioned Contract is identified and marked by an asterisk
on Exhibit 4.11.a and Exhibit 4.11.b. There have been no written or oral
modifications, amendments or waivers with respect to of any of the terms of any
of the Sectioned Contracts.

 

 

 



 5 

 

 

4.12 Litigation; Product Liability: There is no Proceeding or Claim pending or,
to the knowledge of Seller or Members, threatened against, or relating to the
Business, the Acquired Assets, the Real Property, the employees of the Business
or the transactions contemplated by the Transaction Documents nor is there any
basis for any such Proceeding or Claim. Seller is not a party to nor is it
subject to the provisions of any Order nor is there any basis for any such
Order. There are no Liabilities of Seller or the Business with respect to any
Claim for the breach of any express or implied product warranty or any other
similar Claim with respect to any product manufactured, distributed or sold by
Seller, other than standard warranty obligations to replace, repair or refund
made by Seller in the ordinary course of business to purchasers of products. In
the past five (5) years, Seller has not been subject to any Proceeding, Claim or
Order nor has Seller settled any Claim prior to being sued or prosecuted.

 

4.13 Governmental Authorizations: Exhibit 4.13a and Exhibit 4.13b sets forth a
list of all franchises, Governmental Authorizations, Orders and approvals held
by Seller, true, complete and correct copies of which have been provided to
Purchaser, and there are no additional franchises, Governmental Authorizations,
Orders or approvals that are or would be necessary to lawfully conduct the
Business as it is presently conducted or to lawfully own and use the Acquired
Assets as such assets are currently used. Seller is and at all times has been in
full compliance with all of the terms and requirements of each such Governmental
Authorization. All applications required to have been filed for the renewal of
the Governmental Authorizations listed in Exhibit 4.13a and Exhibit 4.13b have
been duly filed on a timely basis with the appropriate Governmental Authorities,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Authorities. Exhibit 4.13.i sets forth a list of all
consents, authorizations and waivers of third Persons that are or would be
necessary to conduct the Business after the Closing Date in the same manner as
the Business was conducted prior to the Closing Date.

 

4.14     Customers and Suppliers: Exhibit 4.14a and Exhibit 4.14b sets forth a
true, complete and correct list of the customers and vendors of the Business
with whom Seller has done business within the twenty-four (24) months
immediately preceding the date of this Agreement, arranged from highest to
lowest on the basis of annual purchases or sales, as the case may be, over the
most recent twelve (12) month period. Seller has not engaged in any forward
selling and has not granted any unusual sales or terms of sale to any customer
or vendor. No customer or vendor of Seller has canceled, terminated or failed to
renew, or made a written or oral threat to Seller that it plans to cancel,
terminate or fail to renew, for any reason, including the consummation of the
transactions contemplated by this Agreement and the Transaction Documents, its
relationship with Seller or the Business or has at any time since December 31,
2017, decreased materially its purchase or supply of goods or services from or
to Seller or the Business. Seller is not under any contractual or other
obligation to any industrial, specialty, medical or other gas vendor so that
Purchaser may supply all of the gas requirements of the Business after the
Closing.

 

4.15     Taxes: Seller has timely filed all returns for all Taxes and related
information (including information returns) required to be filed with respect to
the Acquired Assets and the Business, up to and including the Closing Date; and
Seller has prepared and filed all such Tax returns in accordance with applicable
Laws. All such filed Tax returns are true, complete and correct. Seller has paid
in full all Taxes, including those Taxes which have become due pursuant to any
Tax returns or pursuant to any assessment that has become payable or otherwise
subject to any extension granted for the filing of any return or for the payment
of any Tax. Any potential Tax assessment or reassessment amounts with respect to
the Acquired Assets or the Business are adequately recorded on the Financial
Statements. All monies required to be withheld by Seller for Taxes with respect
to the Acquired Assets and/or the Business have been collected or withheld, and
either paid to the respective appropriate Governmental Authorities, set aside in
accounts for such purpose, or accrued, reserved and fully-funded against and
entered upon Seller's books, and Seller is not liable for any Taxes or penalties
for failure to comply with any of the foregoing. No material deficiencies for
Taxes have been claimed, proposed or assessed with respect to the Business or
Acquired Assets, no foreign, federal, state or local return for Taxes with
respect to the Business or Acquired Assets have been audited or examined by any
Governmental Authority and there is no audit or Claim or Proceeding pending or,
to the knowledge of Seller or Members, threatened against Seller or Members for
any alleged deficiency in any Tax with respect to the Business or Acquired
Assets. There are no waivers or extensions of statutory periods of limitation in
effect with respect to any Taxes of Seller with respect to the Acquired Assets.

 

4.16 Employees:

 

(a)       Exhibit 4.16a and Exhibit 4.16b sets forth the names, titles and
current salaries and rate of pay of all of Seller's present officers, employees
and agents, including their dates of hire or dates of service and their
compensation and other remuneration of any kind, including any unpaid vacation,
together with a summary of bonuses, target bonuses, if any, sales commissions
and other forms of compensation, if any, paid to each such person for Seller's
most recently ended fiscal year and payable from such date to the date of this
Agreement. Except in the ordinary course of business, neither the number nor the
compensation of employees has changed since Seller's most recently ended fiscal
year.

 

 

 



 6 

 

 

All of Seller's present officers, employees and agents are terminable at will by
Seller at no cost to Seller. All accrued bonuses and commissions and vacation
time of Seller's officers and employees earned through and including the Closing
Date have been paid or fully reserved and accrued for in the Financial
Statements.

 

(b)       Neither Seller nor any employee of the Business is a party to any
collective bargaining agreement or other labor union or similar agreement.
Seller is not the subject of, nor, to the knowledge of Seller or Members, has
Seller been threatened by, any strike or other labor disturbance by any group of
employees, and, to the knowledge of Seller or Members, no attempt or plan to
organize the employees of the Business is threatened or contemplated.

 

(c)       Seller has not made any commitment to maintain or increase the wages,
or to modify the conditions or terms of employment, of any employee of the
Business.

 

4.17     Intellectual Property: Exhibit 4.17.a — (Names, Trademarks and other
Company Logos), and Exhibit 4.17.b — (Trade or Brand Names), Exhibit 4.17.c —
(Recipes) and Exhibit 4.17.d — (Designs, Patents and Manuals) — (Recipes) sets
forth a true, complete and correct list of any and all Intellectual Property
(other than unmodified commercial, off-the-shelf software used in the ordinary
course of business) and telephone numbers used, held for use or useful in the
Business. No Claim or, to the knowledge of Seller or Members, threat of any
Claim, has been asserted by any third Person against Seller related to the use
in the conduct of the Business of such third Person's intellectual property
rights. Seller (i) does not infringe, misappropriate or violate any valid and
asserted intellectual property rights of any third Person and (ii) has no
obligation to indemnify any third Person for any claim of any infringement,
misappropriation or violation relating to any intellectual property right. No
fact exists that could reasonably be expected to serve as the basis of any Claim
against Seller affecting, involving or relating to any intellectual property
owned by any third Person. The Intellectual Property sold, transferred, assigned
and delivered by Seller to Purchaser at the Closing include such intellectual
property rights as are sufficient to operate the Business after the Closing as a
going concern in a manner consistent with past practice.

 

4.18       Absence of Undisclosed Liabilities: Except as set forth within this
agreement Seller has no Liabilities relating to the Business or the Acquired
Assets.

 

4.19       Compliance with Laws: Seller has conducted and continues to conduct
its business and affairs in compliance with all Laws applicable to it, the
Acquired Assets, the Business and its operations. Seller is not relying on any
exemption from or deferral of any Law for the operations or conduct of the
Business that would not, to the knowledge of Seller or Members, be available to
Purchaser after the consummation of the transactions contemplated by the
Transaction Documents. No Proceeding by any Governmental Authority with respect
to Seller is pending or, to the knowledge of Seller and Members, threatened, and
neither Seller nor Members has received written or oral notice of the intention
of any Governmental Authority to commence any Proceeding. Neither Seller nor
Members has received notice of any uncorrected violation of any such Law or any
failure to comply with any Law as it pertains to the Acquired Assets or the
Business.

 

4.20 Absence of Certain Changes: Since December 31, 2015, with respect to the
Acquired Assets or Business, there has not been:

 

(a)       any change in the customary levels of Inventory or commitments for the
purchase of Inventory and supplies and the sale of goods with respect to the
Business;

 

(b)       any sale, transfer, lease, grant of a Lien or other encumbrance upon
or on any of the Acquired Assets or any interest therein, including loans or
advances to any Person, other than the sale of Inventory in the ordinary course;

 

(c)        any damage, destruction or loss (whether or not covered by insurance)
that may materially affect any of the Acquired Assets, the Business (including
the prospects of the Business) or the Real Property;

 

(d)        any creation, incurrence, assumption or guarantee of any Debt other
than trade accounts payable incurred in the ordinary course; or

 

(e)        any commitment for capital expenditures (or series of related capital
expenditures) that involves more than Five Thousand Dollars ($5,000)
individually.

 

 

 



 7 

 

 

4.21 Conditions Affecting Seller: There are no conditions of any character
existing, or that can reasonably be anticipated, with respect to any of Seller's
markets, products, facilities, personnel or raw material supplies that may
materially adversely affect the Acquired Assets, the Business or the prospects
of the Business, including by reason of the transactions contemplated by the
Transaction Documents, other than such conditions as may affect the industry in
which the Business participates as a whole.

 

4.22 Affiliate Interests:

 

(a)        There are no transactions, Contracts, understandings, obligations or
Liabilities ("Affiliate Arrangements") between the Company and a Person (i) that
is an Affiliate of the Company or (ii) with respect to which any Affiliate of
the Company, or any member of the immediate family of any such Affiliate, owns
more than 10% of the voting equity of such Person.

 

(b)        No director, officer, employee, contractor or agent of the Company
has any material interest in any Asset used in or pertaining to the Company's
Business or operations or has any interest in or has filed any application with
respect to any Intellectual Property.

 

4.23 No Brokers: All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Seller and Members
without the intervention of any Person which may give rise to a claim for any
investment banking fee, brokerage commission or finder's fee (or similar form of
compensation).

 

4.24 Disclosure: The representations and warranties of Seller and Members in
this Agreement and any statement, certificate, schedule or document furnished or
to be furnished by Seller and/or Members to Purchaser pursuant to this Agreement
or in connection with the transactions contemplated hereby are true, correct and
complete in all material respects, and do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances in which they were made.

 

SECTION 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller and Members as follows:

 

5.1 Organization; Good Standing: Purchaser is a corporation validly existing and
in good standing under the laws of the State of Colorado and has full corporate
power and authority to conduct its business as such business is now being
conducted.

 

5.2 Authority; No Consents: Purchaser has taken all necessary and appropriate
action to enable it to enter into, execute, deliver and perform this Agreement
and the other Transactional Documents and the transactions contemplated hereby
and thereby. The execution and performance of this Agreement and the other
Transaction Documents by Purchaser will not violate any applicable Law and no
consent of or notice to any Person is required in connection therewith.

 

5.3 Validity of Agreement: This Agreement and each of the other Transaction
Documents have been duly executed and delivered by Purchaser and constitute the
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with their respective terms.

 

5.4 Financial Ability: Purchaser has all funds necessary to pay the Purchase
Price and to consummate the transactions contemplated by this Agreement and the
other Transaction Documents.

 

SECTION 6
INDEMNITY

 

6.1 Survival: All representations and warranties contained in Article 4 and
Article 5 will survive the Closing and will remain in full force and, effect
until the date that is two (2) years after the Closing Date, at which time they
will terminate and no claims with respect to such representations and warranties
may be made by any Person for indemnification under Section 6.2 or Section 6.3
thereafter, except that the representations and warranties set forth in Sections
4.1, 4.2, 4.3, 4.4, 4.6, 4.12, 4.16, 4.21 and 4.25 will survive the Closing
indefinitely. If any claim for indemnification hereunder that has been
previously asserted pursuant to a notice of claim provided in accordance with
the terms of Section 6.4 is still pending at the expiration of the applicable
survival period, such claim will continue to be subject to the indemnification
provisions of this Agreement until finally resolved. All covenants and
agreements made in this Agreement and the other Transaction Documents will
survive until satisfied in full unless this Agreement specifically provides for
a specific termination date.

 

 

 



 8 

 

 

6.2 Indemnification by Seller and Members: From and after the Closing, Seller
and Members will, jointly and severally, defend, indemnify and hold harmless
Purchaser, Purchaser's Affiliates and their respective officers, directors,
employees, representatives and agents (the "Purchaser Indemnitees") in respect
of any and all Claims and/or Liabilities (including reasonable legal fees and
expenses) that any of the Purchaser Indemnitees may face or incur arising out of
or related to:

 

(a)        any breach of or inaccuracy in any representation or warranty of
Seller or Members set forth in this Agreement or any of the other Transaction
Documents;

 

(b)        any breach of any covenant or agreement of Seller or Members set
forth in this Agreement or any of the other Transaction Documents;

 

(c)        the Washington Department of Revenue or the US Internal Revenue
Service with respect to (1) Seller or Members, or (2) any periods prior to
Closing, the Business or Acquired Assets; or

 

(d)        any Excluded Liability or Excluded Asset (collectively,
indemnification claims under Sections 6.2(a), 6.2(b), 6.2(c) and/or 6.2(d), are
referred to as "Purchaser Indemnity Claims").

 

6.3 Indemnification by Purchaser: From and after the Closing, Purchaser will
defend,indemnify and hold harmless Seller, Seller's Affiliates and their
respective officers, directors, employees, representatives and agents (the
"Seller Indemnitees") in respect of any and all Claims and/or Liabilities
(including reasonable legal fees and expenses) that any of the Seller
Indemnitees may face or incur arising out of or related to:

 

(a)        any breach of or inaccuracy in any representation or warranty of
Purchaser set forth in this Agreement or any of the other Transaction Documents;

 

(b)        any breach of any covenant or agreement of Purchaser set forth in
this Agreement or any of the other Transaction Documents; or

 

(c)        any Assumed Liability (collectively, indemnification claims under
Sections 6.3(a), 6.3(b) and/or 6.3(c) referred to as "Seller Indemnity Claims",
and, together with Purchaser Indemnity Claims, "Indemnity Claims").

 

6.4 Notice and Defense of Indemnity Claims:

 

(a)        A party hereto responsible for indemnifying against any matter
pursuant to this Agreement is referred to herein as the "Indemnifying Party" and
a party entitled to indemnification hereunder is referred to herein as the
"Indemnified Party". An Indemnified Party under this Agreement will give written
notice to the Indemnifying Party hereunder with respect to any assertion by the
Indemnified Party or by a third Person of any Claim or Proceeding that the
Indemnified Party has reason to believe might give rise to an Indemnity Claim
under this Agreement within ninety (90) days of the Indemnified Party having
actual knowledge of the Claim or Proceeding; provided that the failure or delay
of the Indemnified Party to give such notice will not relieve the Indemnifying
Party of its indemnification obligations under this Article 6. Such notice will
set forth in reasonable detail the nature of such Claim or Proceeding and
include copies of any written complaint, summons, correspondence or other
communication from the party asserting the Claim or initiating the Proceeding.

 

(b)       The Indemnifying Party will notify the Indemnified Party within ten
(10) Business Days following its receipt of such notice whether the Indemnifying
Party contests such Indemnity Claim. Such notice will set forth in reasonable
detail the factual and legal basis for disputing the Indemnity Claim. If the
Indemnifying Party does not deliver written notice of its intent to contest an
Indemnity Claim within the ten (10) Business Day period, the Indemnifying Party
will be deemed to have accepted and agreed to the Indemnity Claim.

 

 

 



 9 

 

 

(c)       As to any such Purchaser Indemnity Claim or Seller Indemnity Claim
which involves a third Person (a "Third Party Claim"), the Indemnifying Party
may elect within ten (10) Business Days to acknowledge its obligations to
indemnify the Indemnified Party therefor and to assume the defense of any such
Claim or Proceeding; provided that (i) counsel for the Indemnifying Party, who
will conduct the defense of such Claim or Proceeding, must be approved by the
Indemnified Party (whose approval will not be unreasonably withheld or delayed),
and the Indemnified Party may participate in such defense at the Indemnified
Party's expense, which may include counsel of its choice and (ii) the
Indemnified Party will have the right to employ, at the Indemnifying Party's
expense, one counsel of its choice in each applicable jurisdiction (if more than
one jurisdiction is involved) to represent the Indemnified Party if, in the
Indemnified Party's reasonable judgment, there exists an actual or potential
conflict of interest between the Indemnified Party and the Indemnifying Party or
if the Indemnifying Party (A) elects not to defend, compromise or settle a Third
Party Claim, (B) fails to notify the Indemnified Party within the required time
period of its election to assume the defense as provided in this Section 6.4,
(C) fails to provide reasonable assurance to the Indemnified Party of its
financial capacity to fulfill its indemnification obligations hereunder, or (D)
having timely elected to defend a Third Party Claim, fails, in the reasonable
judgment of the Indemnified Party, after at least five (5) Business Days' notice
to the Indemnifying Party, to adequately prosecute or pursue such defense, and
in each such case the Indemnified Party may defend such Third Party Claim on
behalf of and for the account and risk of the Indemnifying Party. The
Indemnifying Party will from time to time apprise the Indemnified Party of the
Claim or Proceeding and will furnish the Indemnified Party with such documents
and information filed or delivered in connection with such Claim or Proceeding
as the Indemnified Party may reasonably request.

 

(d)       Whether or not the Indemnifying Party has assumed the defense of a
Third Party Claim, the Indemnifying Party will not admit any Liability with
respect to, or compromise, discharge or settle, such Third Party Claim without
the Indemnified Party's prior written consent (which consent will not be
unreasonably withheld or delayed). Notwithstanding the foregoing, if the
Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnifying Party may discharge or settle a Third Party Claim without the
consent of the Indemnified Party if such discharge or settlement does not
involve any finding or admission of any violation of Law or admission of any
wrongdoing by the Indemnified Party and if (i) the sole relief provided is
strictly monetary damages that are paid in full by the Indemnifying Party and
(ii) the Indemnified Party will have no Liability with respect to any compromise
or settlement of such Third Party Claims effected without its consent.

 

(e)        In addition to any other rights which Purchaser may have at Law, in
equity, or otherwise, Purchaser will have the right to set-off and or settle any
amounts for which Purchaser has a right of indemnity from Seller or Members
pursuant to this Article 6 against the Deferred Balance or any other sums due to
Seller or Members from Purchaser pursuant to this Agreement and/or any
Transaction Document.

 

6.5 Indemnification Adjustments: All indemnification obligations under this
Article 6 will be deemed adjustments to the Purchase Price for all federal,
state and local income Tax purposes.

 

6.6 Materiality; No Waiver: For purposes of determining whether there has been
any breach or inaccuracy in respect of any representation and warranty (other
than Section 4.23) pursuant to Section 6.2(a) or Section 6.3(a) and for purposes
of calculating the amount of damages to which an Indemnified Party is entitled
as a result of any such breach or inaccuracy, such representation or warranty
will not be deemed qualified or limited by any concept of "knowledge",
"material", "materiality", "material adverse effect" or other similar
materiality qualification or limitation notwithstanding that such representation
or warranty may contain such qualification or limitation. Seller and Members
agree that no investigations made by or on behalf of Purchaser at any time will
have the effect of waiving, diminishing the scope of or otherwise affecting any
representation or warranty made in this Agreement or any other Transaction
Document by Seller and/or Members.

 

SECTION 7
COVENANTS

 

7.1 Use of Names: Beginning immediately following the Closing, neither Seller
nor any of its Affiliates, including Members, will use the names or derivative
thereof set out in Section 4.18 or any words or phrases similar thereto, in
connection with any activity in which they have engaged prior to Closing
relating to the Business or any portion thereof in any manner.

 

 

 



 10 

 

 

7.2 Further Assurances:

 

(a)             At any time on or after the Closing Date and without further
consideration, Seller and Members will execute, acknowledge and deliver any
further assignments, conveyances and other assurances, documents and instruments
of transfer reasonably requested by Purchaser, and will take any other action
consistent with the terms of this Agreement and the other Transaction Documents
that Purchaser may reasonably request for purposes of conveying, transferring,
assigning, granting, and confirming to Purchaser or reducing to Purchaser's
possession, any or all of the Acquired Assets.

 

(b)         If requested by Purchaser, Seller and Members further agree to
prosecute or otherwise enforce in their own names for the benefit of Purchaser
any Claims, rights or benefits that are transferred to Purchaser by the
Transaction Documents and that require prosecution or enforcement in Seller's
name or the name of Members. Any prosecution or enforcement of Claims, rights or
benefits under this Section 7.2(b) will be solely at Purchaser's expense, unless
the prosecution or enforcement is made necessary by a breach of this Agreement
or any other Transaction Document by Seller or Members.

 

(c)      Seller and Members will, without further consideration, cooperate with
Purchaser and its counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and records in
connection with, any Proceeding involving or relating to any transactions
contemplated by the Transaction Documents or any Claim on or before the Closing
Date involving Seller, the Business or Members.

 

(d)      If at the time of Closing there are certain rights that have not been
transferred effectively because of the lack of consent of third Persons, Seller
and Members will endeavor, at Seller's expense, to obtain such consents
promptly, and if any such consents are unobtainable, then Seller and Members
will use their respective best efforts to provide Purchaser with the benefits
thereof in some other manner.

 

(e)      Seller and Members will obtain and deliver to Purchaser (i) a
certificate of tax clearance letter from the State of Washington Department of
Revenue and (ii) UCC 3 termination and release forms for all UCC 1 filings
relating to the Acquired Assets.

 

7.3 Confidentiality: For a period of five (5) years from the Closing Date,
Seller and Members will, and will cause each of their respective employees,
officers, directors, auditors, attorneys, consultants, advisers and agents to,
hold in strict confidence and refrain from using for the direct or indirect
benefit of themselves or others, any confidential information concerning the
Business or the Acquired Assets, including any business records or materials,
and any information concerning the existence, terms, conditions and provisions
of or the transactions contemplated by this Agreement and each of the
Transaction Documents (the "Confidential Information"); provided that, the
immediately foregoing restriction will not restrict (i) disclosure by Seller or
Members of any Confidential Information (A) to the extent that such information
relates to the Excluded Assets or the Excluded Liabilities or (B) if required by
applicable Law or any court of competent jurisdiction, provided that Purchaser
is given notice and an adequate opportunity to contest such disclosure, (ii) any
disclosure of Confidential Information on a confidential basis to any attorneys
and accountants of Seller or Members in connection with post-Closing matters
hereunder, (iii) any disclosure of Confidential Information which is or becomes
publicly available other than as a result of disclosure by Seller, Members or
any of their respective employees, officers, directors, auditors, attorneys,
consultants, advisers and agents and (iv) Seller's or Members' use of such
Confidential Information to protect or enforce its respective rights or perform
its respective obligations under the Transaction Documents or in connection with
Tax or other regulatory filings, litigation or financial reporting.

 

7.4       Delivery of Property Received by a Party After Closing: Seller and
Members agree that they will transfer or deliver to Purchaser, promptly after
the receipt thereof, any cash or other property which Seller or Members receives
after the Closing Date in respect of any Acquired Assets transferred or intended
to be transferred to Purchaser under the Transaction Documents. In addition,
Purchaser agrees that it will transfer or deliver to Seller promptly after
receipt thereof, any property which Purchaser receives after the Closing Date in
respect of any Excluded Assets not acquired by or purchased by Purchaser under
the Transaction Documents.

 

7.5       Payment of Liabilities: Following the Closing Date, Purchaser agrees
to pay or otherwise satisfy the Assumed Liabilities, and Seller and Members,
jointly and severally, agree to pay or otherwise satisfy all Excluded
Liabilities in accordance with their terms.

 

 

 



 11 

 

 

7.6       Non-Competition and Non-Solicitation:

 

(a)       As a material inducement for Purchaser to purchase the Business
pursuant to this Agreement, and to protect the goodwill associated with the
Business, Seller and the Members each agree that, for a period of three (3)
years commencing upon, in the case of Seller, the Closing Date, and, in the case
of Members, the date upon which any employment or consulting relationship
between Members and Purchaser (or any Affiliate of Purchaser) terminates (in
each case, the "Period"), they will not, directly or indirectly:

 

(i)           engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
associated with or in any manner connected with, or render services or advice or
other aid to, or guarantee any obligation of, any Person engaged in or planning
to become engaged in all or any part of the Business anywhere in the Area,
provided that Seller and/or the Members will not be in violation of this
Agreement by virtue of purchasing or otherwise holding up to (but not more than)
five percent (5%) of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934. Seller
and the Members each agree that this covenant is reasonable with respect to its
duration, geographical area and scope;

 

(ii)           (1) induce or attempt to induce any employee of Purchaser or
Purchaser's Affiliates to leave the employ of Purchaser or Purchaser's
Affiliates; (2) in any way interfere with the relationship between Purchaser or
Purchaser's Affiliates and any such employee; (3) employ or otherwise engage as
an employee, independent contractor or otherwise any such employee of Purchaser
or Purchaser's Affiliates; or (4) induce or attempt to induce any customer,
supplier, licensee, vendor or other Person to cease doing business with
Purchaser and/or Purchaser's Affiliates or in any way interfere with the
relationship between any such customer, supplier, licensee, vendor or other
Person and Purchaser and/or Purchaser's Affiliates; provided, that, this
subsection (B) shall not prohibit hiring or soliciting the employment of any
individual who has been terminated by Purchaser or Purchaser's Affiliate after a
period of six (6) months following such termination;

 

(b)      During their respective Periods, Seller and the Members shall refer
solely to Purchaser and its Affiliates any and all business development and/or
customer leads and inquiries they may obtain, be presented with or have access
to relative to the sale or distribution of any products sold or services related
to the Business or the business of Purchaser or Purchaser's Affiliates. Seller
agrees that for so long as Seller occupies any of its current facilities which
are not leased by Purchaser hereunder, Seller will post a sign in a conspicuous
location in each such facility notifying customers that the Business has been
sold to Purchaser and identifying the location of Purchaser as instructed by
Purchaser.

 

(c)      Seller and the Members will not, at any time during or after their
respective Periods, disparage Purchaser, Purchaser's Affiliates, or the Business
formerly conducted by Seller or any Members, director, officer, employee or
agent of Purchaser or Purchaser's Affiliates.

 

(d)      It is the intent of Seller, the Members and Purchaser that the
provisions of this Section shall be enforced to the fullest extent permissible
under the Laws and public policies applied in each jurisdiction in which
enforcement is sought. Notwithstanding the provisions of Section 10.7 below, if
any particular provision or portion of this Section shall be adjudicated to be
invalid or unenforceable, such provision or portion thereof shall be deemed
amended to the minimum extent necessary to render such provision or portion
valid and enforceable, such amendment to apply only with respect to the
operation of such provision or portion in the particular jurisdiction in which
such adjudication is made.

 

(e)      Seller and the Members acknowledge and agree that damages and remedies
at Law for any breach of this Section may be inadequate and that Purchaser shall
be entitled to specific performance and other equitable remedies (including an
injunction) and such other relief as a court or tribunal may deem appropriate in
addition to any other remedies Purchaser may have. In the event Purchaser seeks
equitable relief for any breach or threatened breach of this Section, Seller and
the Members each agree to waive and hereby do waive any requirement that
Purchaser post a bond or any other security.

 

7.7 Transactional Taxes: Seller and Members shall be responsible for and pay all
Taxes imposed at any time by any Governmental Authority with respect to the
Transaction Documents, the sale, conveyance, transfer, assignment or delivery of
the Acquired Assets or the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents ("Transactional Taxes").

 

 

 



 12 

 

 

7.8 Expenses: Each of the parties will pay any and all fees, expenses and costs
of its counsel, broker, accountants, other experts and any other expenses
incurred by such party incident to the preparation, negotiation, execution,
delivery and performance of this Agreement and each of the other Transaction
Documents.

 

SECTION 8
NOTICES

 

8.1       Notices: All notices, requests, claims, demands, consents and other
communications pursuant to this Agreement shall be in writing, and shall be
deemed received by the intended recipient on (a) the Business Day that such
communication is sent by telecopy or facsimile to the intended recipient
provided that such communication is also sent by a nationally recognized
overnight mail service or (b) the first Business Day after such communication is
sent by a nationally recognized overnight mail service. All such notices,
requests, claims, demands, consents and other communications will be delivered
to the addresses indicated below, unless the party giving any such communication
has been notified in writing of a change of such address:

 

with a copy to:

Paul M. Donion, Esq.

Law Offices of Paul M. Donion

1201 Pacific Avenue

Suite 600

Tacoma, WA 98402

Email pdonion@gmail.com

 

SECTION 9
DEFINITIONS

 

9.1       Definitions:

 

(a)       For purposes of this Agreement, the following capitalized terms will
have the meanings specified below:

 

"Affiliate" means, with respect to any Person, any other Person who directly, or
indirectly through one or more intermediaries controls or is controlled by, or
is under common control with such Person (with the terms "control," "controlled
by" and" "under common control with" having the meaning set forth in Rule 405 of
the General Rules and Regulations under the Securities Act of 1933, as amended).

 

"Business Day" means any day of the year on which national banking institutions
in New York, New York, are open to the public for conducting business and are
not required or authorized to close.

 

"Business Records" means all customer lists and other customer information,
books, data, records, manuals, ledgers, files, documents, correspondence, forms
and other materials and databases (in any form or medium) relating to the
Business, including all production data, equipment maintenance data, accounting
records, inventory records, service manuals, instruction manuals, training
manuals, sales and promotional materials and data, advertising materials,
marketing and manufacturing materials, cost and pricing information, business
plans, reference catalogs, litigation files, health and safety related
documents, personnel records, and market surveys and related information.

 

"Claim" means any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Authority
or that asserts, alleges a basis to assert or threatens to assert any right,
breach, default, violation, noncompliance, termination, cancellation or other
action or omission that could result in a Liability.

 

"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

 

 



 13 

 

 

"Contract" means any agreement, lease, contract, note, mortgage, indenture or
other legally binding obligation or commitment, written or oral, express or
implied.

 

"Debt" of any Person means, without duplication, a Liability of such Person (i)
for borrowed money or with respect to deposits or advances of any kind, (ii)
evidenced by bonds, debentures, notes or similar instruments, (iii) upon which
interest is customarily paid, (iv) under conditional sale or other title
retention agreements relating to assets purchased by such Person, (v) for the
deferred purchase price of property or services, (vi) as lessee under leases
that have been or should be, in accordance with GAAP, recorded as capital
leases, (vi) as a guarantor of any Debt of any other Person and (viii) as an
account party in respect of letters of credit and bankers' acceptances or
similar facilities. The Debt of any Person also includes all accrued and unpaid
interest, fees and expenses thereon and all premiums, penalties and fees payable
upon the prepayment or early termination of any of the foregoing, but does not
include trade accounts payable incurred in the ordinary course of business.

 

"GAAP" means generally accepted accounting principles in the United States as in
effect as of the date hereof, applied on a consistent basis.

 

"Governmental Authority" means any governmental or regulatory authority, agency,
commission, body, court or other legislative, executive or judicial governmental
entity.

 

"Governmental Authorization" means any approval, consent, ratification,
variance, waiver, authorization, license, registration or permit issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Law, including all pending
applications therefor and renewals thereof.

 

"Intellectual Property" means any and all customer lists, United States and
foreign trademarks, service marks, trade names, domain names, trade dress,
copyrights and similar rights, including registrations and applications to
register or renew the registration of any of the foregoing, United States and
foreign letters patent and patent applications, and inventions conceived and/or
reduced to practice, research, development, processes, designs, formulae, trade
secrets, know-how, confidential information, computer software, mask works,
business methods, data and documentation and all similar intellectual property
rights, tangible embodiments of any of the foregoing (in any medium including
electronic media) and licenses of any of the foregoing developed, used or held
for use by Seller or Members in connection with or relating to the Business.

 

"Inventory" means all inventory used or held for use in the Business, regardless
of who possesses such inventory, consisting of all saleable, current,
non-obsolete hard good and gas inventory.

 

"Law" means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, of any kind of any Governmental Authority.

 

"Liability" means any Debt, liability, duty, loss, damage, diminution in value,
payable, cost, expense or obligation of any kind, whether known or unknown,
foreseen or unforeseen, asserted or unasserted, absolute or contingent, accrued
or unaccrued, liquidated or unliquidated, or due or to become due, and
regardless of when sustained, incurred or asserted or when the relevant events
occurred or circumstances existed.

 

"Lien" means any lien, encumbrance, security interest, pledge, hypothecation,
mortgage, deed of trust, charge, lease, license, Claim, right of first refusal,
easement, restrictive covenant, condition or restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.

 

"Order" means any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Authority or arbitrator.

 

"Organizational Documents" means, with respect to any Person, all of that
Person's certificates, articles or agreements of any kind filed with a
Governmental Authority, which filings form or organize that Person and
agreements, documents or instruments, which create, organize or govern the
internal affairs of that Person, including articles of partnership, partnership
agreements, trust agreements, and operating agreements.

 

 

 



 14 

 

 

"Person" means any natural person, corporation, trust, association, company,
partnership, limited liability company, joint venture or other entity.

 

"Proceeding" means any action, suit, arbitration, mediation, litigation,
inquiry, hearing, investigation or other proceeding of any kind involving any
Governmental Authority or any other Person.

 

"Release" means any emission, discharge, spilling, leaking, injecting, leaching,
dumping, disposing, loss of containment or other escape of a substance, chemical
or Hazardous Material, whether intentional or accidental and regardless of
whether such Release was in compliance with existing Environmental Requirements.
"Released" means that a Release has occurred.

 

"Tax" means any taxes of any kind, including federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, franchise,
profits, gross margins, withholding, social security, unemployment, disability,
property, sales, use, transfer, value added, alternative or add-on minimum,
import, export, estimated or other tax or assessment of any kind whatsoever,
whether computed on a separate, consolidated, unitary, combined or any other
basis, including any interest, penalty, deficiency, assessment or addition
thereto, whether disputed or not and including any obligation to indemnify or
otherwise assume or succeed to the tax Liability of any Person.

 

"Transaction Documents" means this Agreement and each of the other agreements,
certificates and instruments delivered or required to be delivered hereunder or
in connection with the transactions contemplated by this Agreement.

 

SECTION 10

MISCELLANEOUS

 

10.1    Entire Agreement: This Agreement, including the recitals, Sections and
exhibits hereto and the other Transaction Documents, embodies the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes any and all prior or contemporaneous agreements and
understandings, written or oral, express or implied, among the parties with
respect to the subject matter of this Agreement. This Agreement may only be
changed by a written instrument signed by all parties.

 

10.2 Binding Agreement; Assignability: This Agreement will be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement will not be assignable in whole or in part by
any party (whether by operation of Law or otherwise) except with the prior
written consent of the other parties, and any attempted assignment without such
required consent will be null and void.

 

10.3 Counterparts: This Agreement may be executed by the parties in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Any signatures executed
and delivered by a party by facsimile transmission or by e-mail delivery in
portable document format (".pdf") shall be deemed an original signature hereto.

 

10.4 Remedies Cumulative; Waiver: The rights and remedies of the parties under
this Agreement are cumulative and in addition to and not in substitution for any
rights or remedies provided by Law. Any single or partial exercise by any party
of any right or remedy for default or breach of any term, covenant or condition
of this Agreement does not waive, alter, affect or prejudice any other right or
remedy to which such party may be lawfully entitled for the same default or
breach. No waiver of any provision of this Agreement will be binding upon a
party unless such waiver is expressly set forth in a written instrument which is
executed and delivered on behalf of such party by an officer of such party. Such
waiver will be effective only to the extent specifically set forth in such
written instrument.

 

10.5 Applicable Law: This Agreement, together with the exhibits and Sections
hereto, and any Claim, controversy, dispute or Proceeding arising out of or
related to this Agreement will be governed by and construed in accordance with
the laws of the State of Washington without giving effect to any choice or
conflicts of law provision that would render applicable the Laws of any other
jurisdiction. Each party shall be solely responsible for all of their own costs
and expenses incurred in any such Proceeding, except in the case of any Claim,
controversy, dispute or Proceeding involving Section 7.7 [Non-Competition and
Non-Solicitation] in which case the prevailing party shall be awarded, and shall
be entitled to recover its costs and expenses, including reasonable attorneys'
fees and expenses.

 

 

 



 15 

 

 

10.6 Headings; Exhibits and Sections: All headings contained in this Agreement
are for reference only and will not limit, modify or affect the meaning or
interpretation of this Agreement in any manner. Each Section and exhibit
attached to this Agreement will be a part hereof, and all references to this
Agreement will be deemed to include any such Sections and exhibits.

 

10.7 Severability: Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement illegal, invalid or
unenforceable in any other jurisdiction. Upon any such determination that any
provision is illegal, invalid or unenforceable, such provision will be
interpreted so as to best accomplish the intent of the parties within the limits
of applicable Law.

 

10.8 Interpretation; Rules of Construction: Each of the parties, on its own
behalf, acknowledges and agrees that (i) it and its counsel reviewed and
negotiated the terms and provisions of this Agreement, and (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party will not be employed in the interpretation of this Agreement.
Interpretation of this Agreement will be governed by the following rules of
construction (a) when a reference is made in this Agreement to an Article,
Section, Exhibit or Section, such reference is to an Article or Section of, or
an Exhibit or Section to this Agreement, unless otherwise specified, (b) words
importing the singular include the plural and vice versa, and words of one
gender will be held to include the other gender as the context requires, (c)
whenever the words "include", "includes" or "including" are used in this
Agreement, they are deemed to be followed by the phrase "without limitation",
(d) the word "or" will not be exclusive, (e) the words "herein," "hereof," or
"hereunder," and similar terms are to be deemed to refer to this Agreement as a
whole and not to any specific section, (f) whenever any statement made herein or
in any Section, exhibit, certificate or other document delivered to any party
pursuant to this Agreement is made "to the knowledge of Seller or Members" or
containing words of similar intent or effect, the knowledge will be determined
to be the actual knowledge after due inquiry of Seller, Members or any other
person with managerial responsibilities in Seller's organization, and (g) the
words "ordinary course" or "ordinary course of business" means the ordinary
course of commercial operations customarily engaged in by Seller consistent with
past practices and specifically does not include (A) the incurrence of any
material liability for any tort or any breach or default under any Contract or
Law, (B) the failure to meet any obligations of Seller as they become due and
payable, and (C) any actions or omissions by Seller taken or not taken in
contemplation of the marketing or sale of Seller or any part thereof, or any
merger, consolidation or other business combination involving Seller.

 

10.9 Waiver of Jury Trial: PURCHASER, SELLER, AND THE MEMBERS HEREBY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 

 

  PURCHASER:   E-DEBIT GLOBAL CORPORATION     By:   /s/ Douglas N. MacDonald  
Name: Douglas N. MacDonald   Title: President and Chief Executive Officer      
    SELLER:   AGH WA, LLC     By:   /s/ Jacob George   Jake George   Title:
Director, AGH WA,LLC
Subject to Governance of LLC



 

 

 



 16 

 